Citation Nr: 1604616	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected status post right medial meniscectomy, currently at 10 percent.

2.  Entitlement to an increased rating for service-connected impairment of the right knee with severe recurrent subluxation or lateral instability, currently at 30 percent.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.M.
ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to October 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Both of these rating decisions assigned a temporary 100 percent rating for the Veteran's service-connected status post right medial meniscectomy effective March 14, 2006.  The former reassigned a 10 percent rating effective May 1, 2006, while the latter reassigned this rating effective July 1, 2006.  The Veteran appealed this reassigned rating.  He and his wife V.M. testified before the undersigned at a hearing at the RO in May 2008. 

The Board remanded this matter for additional development in September 2008.  In August 2011, the Board denied an increased rating for the Veteran's service-connected status post right medial meniscectomy.  A separate 30 percent rating for service-connected impairment of the right knee with severe recurrent subluxation or lateral instability was granted, however.  (A typographical error in the order for this was corrected in November 2011.)  Finally, the Board added a TDIU as an issue of this matter and remanded it for additional development.  The Veteran and VA filed a Joint Motion for Remand (JMR), requesting that the Board's decision be vacated to the extent that it denied ratings in excess of 10 percent for status post right medial meniscectomy and of 30 percent for impairment of the right knee with severe recurrent subluxation or lateral instability, in May 2012.  

Later that same month, the JMR was granted by Order of the United States Court of Appeal for Veterans Claims (Court).  The RO implemented the 30 percent rating for impairment of the right knee with severe recurrent subluxation or lateral instability (recharacterized as subluxation right knee) effective March 14, 2006, in an August 2012 rating decision.  (Notice was not sent until October 2012.)  This effective date was not appealed by the Veteran.  In January 2013, the Board remanded the issues of an increased rating for status post right medial meniscectomy and for impairment of the right knee with severe recurrent subluxation or lateral instability for additional development.  The issue of a TDIU also once again was remanded for additional development.  

Review of the claims file shows that the Board can proceed with adjudication of the issue of increased ratings for status post right medial meniscectomy and for impairment of the right knee with severe recurrent subluxation or lateral instability at this time.  While evidence pertinent to these issues that has not been reviewed initially by the RO was submitted by the Veteran's representative in December 2015, the right to such review was waived by this representative at the time of submission.  38 C.F.R. § 20.1304(c).  Review of the claims file shows that the Board cannot proceed with adjudication of the issue of a TDIU at this time.  It thus is REMANDED for additional development.

The Board concluded in its January 2013 remand that the Veteran had raised a claim of entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disabilities, in a May 2012 letter.  Since this claim had not been adjudicated yet, the Board does not have jurisdiction over it.  The Board therefore referred it to the RO, as the agency of original jurisdiction, for appropriate action (which might include adjudication).  Unfortunately, review of the claims file shows that no action has been taken with respect to the claim.  It accordingly is referred to the RO for appropriate action a second time herein.  


FINDINGS OF FACT

1.  The service-connected status post right medial meniscectomy is manifested by tenderness, stiffness, swelling, crepitus, a bony prominence, and effusion.

2.  The service-connected right knee severe recurrent subluxation or lateral instability is manifested by severe recurrent subluxation or lateral instability.  
3.  The Veteran's right knee additionally manifests degenerative arthritis and noncompensable limitation of motion-including a limitation of flexion with normal extension.

CONCLUSIONS OF LAW

1.  An increased schedular rating greater than 10 percent for service-connected status post right medial meniscectomy is not warranted, and the criteria for referral for consideration of an increased rating on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 1159, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 3.951, 3.957, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.68, 4.71a, Diagnostic Code 5259 (2015).

2.  An increased schedular rating greater than 30 percent for service-connected impairment of the right knee with severe recurrent subluxation or lateral instability is not warranted, and the criteria for referral for consideration of an increased rating on an extraschedular basis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.68, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a separate rating of 10 percent, but no higher, for right knee degenerative arthritis have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 5003, 526-5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General rather than specific notice of substantiation with respect to higher ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Finally, notice of how ratings and effective dates are assigned must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An April 2006 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the September and November 2006 rating decisions.  Letters dated in November 2006, August 2007, and March 2008 reiterated how ratings and effective dates are assigned.  So did the October 2009 supplemental statement of the case.  Pursuant to the Board's September 2008 and January 2013 remands, October 2008 and October 2014 letters reiterated all of the aforementioned.  The October 2008 letter also set forth the specific criteria for establishing a higher rating specifically for removal of semilunar cartilage, something that is no longer necessary.

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained by VA, some in compliance with the Board's January 2013 remand.  Others were submitted by the Veteran's representative.  Private treatment records additionally have been submitted by the Veteran and his representative, to include in response to the Board's aforementioned remand.  Identified private treatment records further were obtained by VA.  In May 2006, April 2007, December 2008, and December 2014, the Veteran underwent VA medical examinations concerning his right knee.  The December 2008 and December 2014 examinations were the result of the Board's September 2008 and January 2013 remands respectively.  

To the extent an examination did not include review the claims file, the examiner otherwise was aware of the Veteran's medical history by interviewing him in that regard.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also interviewed him regarding his current symptoms and their effects on his activities of daily living and employment.  Finally, each examiner performed an assessment of his knee.  This decision is fully informed because of these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.  While they dispute specific examination findings, as discussed herein, they do not dispute any examination in its entirety.
 
Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board's August 2011 decision made this same finding.  Though it has been vacated, the basis for vacatur was not a duty to notify or assist error.  There additionally has been at least substantial compliance with the Board's remands, as required.  Dyment, 13 Vet. App. at 141 (1999); Stegall, 11 Vet. App. at 268.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue(s) on appeal finally must be explained and the submission of outstanding evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified an increased rating for status post right medial meniscectomy as the issue on appeal (the only issue at the time) at the start of the May 2008 hearing.  Questions were asked by her and the Veteran's representative about the Veteran's symptoms, their severity, and their effects on his activities of daily living and employment.  It thus readily could be inferred that such was of primary import for an increased rating even though no specific explanation in this regard was provided.  The Veteran also was questioned on where he receives treatment.  No outstanding evidence was identified as a result,.  The undersigned accordingly did not suggest the submission of any.  Yet it is reiterated that some VA and private treatment records subsequently were obtained.

II.  Increased Ratings

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran, V.M., his father J.M., and his friends A.C. and J.F. are lay persons because there is no indication any has a medical background.  Their reports about his symptoms and their effects are competent because they are personally experienced by him and witnessed by the others.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran and V.M. are interested since an increased rating equates to potential monetary gain, but their demeanor at the May 2008 hearing did not reveal dishonesty.  Further, no inconsistency, implausibility, or malingering is found.  As such, all lay reports are credible.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected status post right medial meniscectomy has been rated pursuant to Diagnostic Code 5259 thereunder.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Semilunar cartilage refers to the meniscus.  Indeed, the meniscus is a crescent-shaped structure made of cartilage in the leg.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  The Veteran's service-connected impairment of the right knee with severe recurrent subluxation or lateral instability has been rated pursuant to Diagnostic Code 5257.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  It establishes a maximum 30 percent rating, which is reserved for severe impairment.  

The Diagnostic Code utilized depends on the specifics of the case.  Butts v. Brown, 5 Vet. App. 532 (1993).  A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Otherwise, a change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Caution is required, however, as service connection that has been in effect for 10 or more years generally cannot be severed absent fraud.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957; Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).  Further, a rating that has been in effect for 20 or more years cannot be reduced in the absence of fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  Other Diagnostic Codes addressing knee disabilities are as follows.

Diagnostic Code 5003 is for degenerative arthritis (hypertrophic or osteoarthritis).  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 similarly concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

A 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 establishes a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

With respect to the Veteran's service-connected status post right medial meniscectomy, the Board finds that an increased rating is not warranted under Diagnostic Code 5259.  The currently assigned 10 percent rating indeed is the maximum allowable.  The Board's August 2011 decision made this same finding.  Though it has been vacated, the basis for vacatur was unrelated to it.  The Board next finds that an increased rating is not warranted under Diagnostic Code 5257 with respect to the Veteran's separate service-connected impairment of the right knee with severe recurrent subluxation or lateral instability.  Once again, the currently assigned 30 percent rating is the maximum allowable.  Increased ratings for either service-connected disability on the basis of functional loss are not possible.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

All that remains is consideration of whether a separate rating also is warranted under another Diagnostic Code.  The Board's August 2011 decision found that Diagnostic Codes 5256, 5258, 5262, or 5263 were not applicable.  The basis for vacating this decision was unrelated to this finding.  It is made anew herein.  There is no indication of right ankylosis, dislocated right semilunar cartilage, impairment of the right tibia or fibula, or right genu recurvatum.  Nothing reported by the Veteran, his family, or his friends suggests any of these conditions.  VA and private treatment records are silent as to them.  So are the May 2006, April 2007, and December 2008 VA medical examinations.  Detection and mention of them would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The purpose of the VA medical examinations, and one purpose of the treatment records, indeed was to assess the current state of the Veteran's right knee.  

The December 2014 VA medical examination similarly is silent with respect to right genu recurvatum.  It specifically was indicated at that examination that there is no right knee ankylosis.  Further, ankylosis implicitly is ruled out because movement to varying degrees has been measured at each examination and in VA and private treatment records.  Bilateral shin splints, otherwise known as medial tibial syndrome, were detected at the December 2014 VA medical examination.  However, neither malunion nor nonunion was mentioned.  There further were no current symptoms to include any impact on range of motion of the right knee or the right ankle.  A meniscal tear finally was mentioned at the aforementioned examination.  Yet the date of diagnosis was 1984.  This corresponds with the Veteran undergoing a right medial meniscectomy that year during service.  No current meniscal problem like dislocation was detected, in other words.

Next, the Board considers a separate rating under Diagnostic Codes 5003, 5260, and 5261.  The Board's August 2011 decision was vacated because the discussion in that regard, to include functional loss, was inadequate.  The Board accordingly must strive for an adequate discussion here.  At the outset, past rating decisions concerning the Veteran's service-connected status post right medial meniscectomy are notable.  They show that his rating under Diagnostic Code 5259 was 10 percent effective October 1985, zero percent effective September 1987, and 10 percent again effective November 1993.  His rating therefore became protected as of November 2013.  It is reiterated that Diagnostic Code 5259 concerns symptomatic removal of semilunar cartilage.  

No guidance is provided as to precisely what symptoms are contemplated under Diagnostic Code 5259.  The final holding of VAOPGCPREC 09-98 is that functional loss must be considered "because removal of the semilunar cartilage may result in complications producing loss of motion."  As suggested by this language, removal of the semilunar cartilage also may not ultimately result in loss of motion.  The symptoms contemplated by Diagnostic Code 5259 are case-specific, in other words.  It would be pyramiding to rate loss of motion due to removal of the semilunar cartilage under this Diagnostic Code and another Diagnostic Code.  It would not be pyramiding, however, to rate loss of motion due to removal of the semilunar cartilage under an appropriate Diagnostic Code while rating other symptoms due to this removal under Diagnostic Code 5259.

This determination comports with VA's well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The June 1986 rating decision that assigned the Veteran's initial rating of 10 percent effective October 1985 included a finding that his range of motion was full.  In other words, the initial rating was not based on loss of motion produced by his right medial meniscectomy.  The March 1994 rating decision that reassigned his 10 percent rating effective November 1993, following the lengthy period in which it was noncompensable, included a finding that his range of motion was from zero to 100 degrees.  This equates to a 40 degree loss of flexion, which is noncompensable under Diagnostic Code 5260.  Other findings included tenderness, instability, swelling, and effusion. 

As such, the Veteran's rating under Diagnostic Code 5259 was based partially on loss of motion produced by his right medial meniscectomy effective November 1993.  His symptoms during the period on appeal include loss of motion, instability, tenderness, stiffness, swelling, crepitus, a bony prominence, effusion, and degenerative arthritis as shown by X-rays and magnetic resonance imaging (MRI).  Dr. R.W. concluded in a June 2009 letter that the arthritis was likely at least partly related to the Veteran's meniscectomy.  While no such conclusion has been made about his other current symptoms, all will be taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not indeed must be medically based, however.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  There is none here.  

Given the number of his current symptoms, the 10 percent rating under Diagnostic Code is supported even without factoring in instability which has been separately rated under Diagnostic Code 5257 and degenerative arthritis coupled with loss of motion.  The Board finds that another separate rating of 10 percent is warranted on this basis.  At the May 2006 VA medical examination, the Veteran's right knee range of motion initially was from -3 to 95 degrees.  There was pain at 45 degrees with weightbearing and at 75 degrees with nonweightbearing upon repetition.  At the April 2007 VA medical examination, range of motion was from zero to 125 degrees.  There was pain at 70 degrees with weightbearing.  A November 2007 private treatment record documents "good motion."  At the December 2008 VA medical examination, range of motion again was from zero to 125 degrees.  There was pain at full extension and at 70 degrees upon repetition.  

The Veteran further reported weakness on use at the aforementioned examination.  Excess fatigability on use also was found.  It was opined that use would cause more limited function.  A December 2011 VA treatment record reflects flexion to nearly 90 degrees when standing.  A February 2012 VA treatment record reflects a flexion contracture of 10 to 15 degrees, but flexion was to about 125 degrees.  Decreased range of motion was mentioned in a November 2014 VA treatment record.  A November 2014 private treatment record indicates, per the Veteran, that he "has never been able to flex past approximately 45 degrees."  When tested, he flexed past 45 degrees with no significant discomfort.  At the December 2014 VA medical examination, range of motion was from zero to 100 degrees with pain initially and upon repetition.  

Also at the December 2014 VA medical examination, it was opined that pain significantly causes limited function on use, but that this could not be described in terms of range of motion.  The Veteran reported only a limitation in how much walking he can do.  August 2015 VA treatment records finally document that he could flex to only 15 degrees following a hyperflexion incident.  In sum, the Veteran always has had normal right knee extension.  This includes initially and, when it was measured, upon repetition.  A noncompensable rating therefore would be assigned under Diagnostic Code 5261.  

The Veteran's right knee flexion always has been reduced.  At worst, it was 15 degrees.  Yet this is an anomaly since he had not recovered from the hyperflexion incident at the time of measurement.  Otherwise, his flexion was to nearly 90 degrees at worst.  This includes initially and, when it was measured, upon repetition.  While the November 2014 private treatment record suggests that the Veteran believes he cannot flex past 45 degrees, every measurement except the anomaly proves that he can.  One such measurement is reflected in the very same private treatment record.  It follows that the Veteran's flexion limitation save for the anomaly never has been close to 45 degrees, the requirement for the lowest compensable rating of 10 percent under Diagnostic Code 5260.  A noncompensable rating accordingly would be assigned pursuant to this Diagnostic Code.  

Pain, to the extent it was present during range of motion, does not alter the aforementioned findings that noncompensable ratings would be assigned under Diagnostic Codes 5260 and 5261.  Painful motion does not in and of itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain indeed must prevent some portion of the normal range of motion in order for there to be limited motion.  The Veteran has experienced pain during his right knee range of motion.  However, it never was significant enough to limit this range to the required degree.  Since pain must prevent some portion of the normal range of motion in order for there to be limited motion, it follows that weakness, excess fatigability, lack of endurance, incoordination, and the like also must do so.  None of these factors was significant enough to limit the Veteran's range of motion to the required degree.

Like pain and these other symptoms, flare-ups and use do not alter the findings that noncompensable ratings would be assigned under Diagnostic Codes 5260 and 5261.  The Veteran, his family, and his friends have reported periods during which his symptoms are worse than normal.  They have reported flare-ups, in other words.  The two opinions rendered at VA medical examinations further are in agreement that he experiences some additional functional loss with use of his right knee.  However, it is reiterated that no additional range of motion loss beyond normal was found upon repetition when repetition measurements were taken.  Nothing reported by the Veteran, his family, or his friends can be converted into a description of his range of motion during a flare-up.  One of the opinions ended with the conclusion that such a description could not be provided.  To find that the Veteran's range of motion is limited to the required degree during flare-ups or on use, in sum, would require an impermissible resort to speculation.  38 C.F.R. § 3.102.

That Diagnostic Codes 5260 and 5261 must be considered prior to consideration of Diagnostic Code 5003 is reiterated.  It is only if there is no compensable limitation of motion or no limitation of motion at all that this latter Diagnostic Code is for application.  Here, there is limitation of motion.  It is only in terms of flexion, and it is not compensable under Diagnostic Code 5260.  Diagnostic Code 5003 thus is for application.  Confirmation of the flexion limitation of motion in the Veteran's right knee is clear from the aforementioned findings of painful motion as well as swelling.  The knee constitutes one major joint.  38 C.F.R. § 4.45(f).  As such, the maximum rating allowable for the Veteran's right knee under Diagnostic Code 5003 is 10 percent.  This rating is assigned.

In making this finding, the Board has taken into account the amputation rule.  This rule states that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Amputation at the middle or lower thirds of the thigh, of the leg with a defective stump and thigh amputation recommended, and of the leg with amputation not improvable by prosthesis controlled by natural knee action all merits a 60 percent rating under Diagnostic Codes 5162, 5163, and 5164 respectively.  As such, the Veteran's ratings for his right knee cannot exceed a 60 percent rating.  They do not.  The combined rating for his service-connected status post right medial meniscectomy (10%), service-connected impairment of the right knee with severe recurrent subluxation or lateral instability (30%), and right knee degenerative arthritis (10%) is 43 percent.  38 C.F.R. § 4.25.  This is rounded to 40 percent.  Id.

Consideration finally has been given by the Board to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged rating.  Neither is applicable to the findings that a rating higher than 10 percent is not warranted for the Veteran's service-connected status post right medial meniscectomy and a rating higher than 30 percent is not warranted for his service-connected impairment of the right knee with severe recurrent subluxation or lateral instability.  Indeed, these findings are based on the law and not the evidence.  There is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor regarding the finding that a separate 10 percent rating is warranted for his right knee degenerative arthritis.  This finding indeed was based on the preponderance of the evidence, as was the finding that no other separate ratings are warranted.  No staged rating is warranted because each of the aforementioned findings applies to the entire period on appeal.  

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, a rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran's service-connected status post right medial meniscectomy, his service-connected impairment of the right knee with severe recurrent subluxation or lateral instability, nor his right knee degenerative arthritis is unusual or exceptional.  These disabilities combined are not unusual or exceptional.  Each is reasonably described by the schedular rating criteria set forth above.  These criteria reasonably describe them in combination.  The ratings assigned based on these criteria have taken into account that the Veteran has tenderness, stiffness, swelling, crepitus, effusion, and a bony prominence in his right knee and have taken into account the severity of his right knee subluxation or instability and loss of motion factoring in a wide variety of ways in which functional loss may be manifested.  

The Veteran's symptoms, in sum, are contemplated by the schedular rating criteria.  His representative correctly points out that some of the effects of these symptoms, in particular the necessity of surgery and unpredictable frequent falls, are not set forth in these criteria.  However, this does not render them inadequate.  An individual suffering from the same knee disabilities as the Veteran may also require surgery.  It also is reiterated that a temporary 100 percent rating was assigned to compensate the Veteran for his convalescence after surgery.  Further, an individual suffering from the same impairment of the knee with severe recurrent subluxation or lateral instability disability as the Veteran may very likely experience unpredictable falls.  Instability indeed is defined as a "lack of steadiness," while functional instability is the "inability of a joint to maintain support during use."  Dorland's at 958.  In other words, his representative has not identified anything about one or more of his right knee disabilities that is unusual or exceptional.  

Further, the Board otherwise does not find anything unusual or exceptional about one or more of the Veteran's right knee disabilities.  He has reported that his symptoms have the combined effect of restricting his movements.  He specifically has reported difficulty walking, particularly up steps, and being unable to participate in sports.  The reports of his family and friends add that he needs help getting dressed, sleeps on the couch to avoid going upstairs to his bedroom, sits in the car during shipping trips, no longer being able to take walks or go hiking, and having difficulty getting to a standing position from a seated position.  His use of a cane to assist with walking as well as a brace have been well-documented.  Like above, it is very likely that an individual suffering from the same knee disabilities as the Veteran would experience the same restriction of his movements.

One symptom the Veteran has, burning behind his knees and into his lower legs, is not typical of an individual suffering from the same knee disabilities as him.  However, this symptom has not been attributed to one or more of his right knee disabilities.  An October 2015 VA treatment record diagnosed this symptom as neuropathy and noted only that it could be, not that it was, from chronic inflammation and swelling around the knees.  A back problem was considered as another possibility.  Though the Veteran denied back pain at the time, it is notable that he is seeking service connection for a back disability.  V.M. further reports that the Veteran's doctors believe the nerve damage in his legs stems from damage to his back (which is in turn due to a fall caused by his right knee).

Because the schedular rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted for any of the Veteran's right knee disabilities or for these disabilities in combination.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  In other words, the argument of the Veteran's representative that there has been marked interference with employment will not be addressed.  No finding in this regard is made, in other words.  The Board emphasizes, however, that the Veteran is in receipt of two 10 percent ratings and one 30 percent rating, for a combined rating of 40 percent, for his right knee disabilities.  This is considered adequate to compensate for considerable employment impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


ORDER

An increased rating for service-connected status post right medial meniscectomy is denied.

An increased rating for service-connected impairment of the right knee with severe recurrent subluxation or lateral instability is denied.

A separate rating of 10 percent for right knee degenerative arthritis is granted, subject to the statutes and regulations governing the payment of benefits.


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's entitlement to a TDIU cannot occur yet.  A TDIU is assigned when a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  These disabilities are rated as if they were 100 percent, in other words.  A TDIU is assigned on a schedular basis for Veteran's with one service-connected disability if it is rated at 60 percent or more.  Id.  It is assigned on a schedular basis for a Veteran with more than one service-connected disability if one is rated at 40 percent or more and the combined rating for all is 70 percent or more.  Id.  

Disabilities of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident and disabilities affecting a single body system are considered as one with respect to the 60 percent and 40 percent requirements.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88.

The Veteran's only service-connected disabilities are those addressed herein, his service-connected status post right medial meniscectomy rated at 10 percent, his service-connected impairment of the right knee with severe recurrent subluxation or lateral instability rated at 30 percent, and his right knee degenerative arthritis rated at 10 percent.  These disabilities are considered as one because they are all of the right lower extremity, all stem from the same in-service injury, and all affect the musculoskeletal system.  Even so, it is reiterated that the combined rating for them is only 40 percent.  38 C.F.R. § 4.25.  A TDIU accordingly cannot be assigned on a schedular basis.  Referral to the Director of the Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis has not been made.  

However, the Board finds that such referral is warranted.  The Veteran's currently assigned ratings are considered adequate to compensate for considerable employment impairment, as noted above.  Yet they do not compensate for complete employment impairment.  They do not compensate the Veteran adequately if his right knee disabilities are so severe that he is unable to secure or follow a substantially gainful occupation, in other words.  He stopped working as a mailman for the post office in June 2008, reportedly because of his right knee.  Thereafter, he worked as a maintenance man.  A record of earnings from the Social Security Administration, however, shows that this work was marginal.  38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342 (2000).  

Prolonged walking and steps on the job were noted to be difficult because of the Veteran's right knee at the April 2007 VA medical examination.  Private Dr. R.W. concluded that it was reasonable for the Veteran to continue working as a mailman, but not overtime, as long as he was able to given his right knee in a November 2007 treatment record.  Dr. R.W. concluded in a June 2009 treatment record that the Veteran was not able to do any employment which would require prolonged standing, walking, or climbing or more than occasional kneeling or squatting because of this knee.  His difficulty with activity including walking and at rest, such as sitting for prolonged periods, resulting from his right knee disabilities was noted in a February 2012 VA treatment record.  The December 2014 VA medical examination contained the opinion that the Veteran could not tolerate prolonged standing or walking, and thus was limited to sedentary jobs, as a result of them.

In contrast, private Dr. P.C., opined in December 2015 that all jobs, whether physical or sedentary, were beyond the Veteran's capabilities since June 2008.  It is clear, in sum, that his right knee disabilities prevent him from performing a physical job like his previous position as a mailman.  There further is some indication, though it is not undisputed, that they prevent him from performing sedentary jobs as well.  Resolving this dispute and coming to a finding in this regard need not occur at this time.  It is sufficient for referral purposes that, in light of the aforementioned, the Veteran may be unable to secure or follow a substantially gainful occupation.  The Board does not complete additional development, to include referral, on its own.  A remand to the RO to accomplish it accordingly is warranted.

Given the above, a REMAND is directed for the following:

1.  Refer the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for extraschedular consideration.  Place a copy of the Director's decision in the claims file.

2.  Then readjudicate the Veteran's entitlement to a TDIU on an extraschedular basis.  Issue a rating decision if the decision made is favorable to him.  Issue a supplemental statement of the case (SSOC) if it is unfavorable.  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issue subject to this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


